Exhibit 10.3
     FIRST AMENDMENT, dated as of March 25, 2010 (as it may be amended, modified
or supplemented from time to time, this “First Amendment”) to the PRIME VENDOR
AGREEMENT made as of July 1, 2009 (the “Existing Prime Vendor Agreement”)
between AmerisourceBergen Drug Corporation (“ABDC”) and Bioscrip, Inc., BioScrip
Infusion Services, Inc., Chonimed LLC, Los Feliz Drugs Inc., Bioscrip Pharmacy
Inc. and Bradhurst Specialty Pharmacy, Inc., Bioscrip Pharmacy (NY), Inc.,
Bioscrip PMB Services, LLC, Natural Living Inc., Bioscrip Infusion Services,
LLC, Bioscrip Nursing Services, LLC, Bioscrip Infusion Management, LLC, and
Bioscrip Pharmacy Services, Inc. (severally and collectively sometimes
hereinafter referred to and obligated as “Customer”). Terms not otherwise
defined herein shall have the meanings ascribed to such terms in the Existing
Prime Vendor Agreement.
     ABDC and Customer have agreed to amend the Existing Prime Vendor Agreement,
confirm the liability of each of the undersigned as a “Customer” under such
agreement and modify the scope of the security interest in the collateral
granted therein. Accordingly, the parties hereto, intending to be legally bound,
hereby further covenant and agree as follows:
     1. Joinder and Assumption.
          (a) Each of the undersigned hereby join in, assume and agree to be
bound by all terms, covenants and conditions set forth in the Existing Prime
Vendor Agreement, as hereby amended (the same, as it may be further amended,
supplemented or otherwise modified from time to time, the “PVA”), as if each of
the undersigned were originally a party to the PVA. Accordingly, effective
immediately, each of the undersigned is and shall be deemed a Customer under the
PVA and all related instruments, agreements and documents.
          (b) Each of the undersigned agrees to (i) cause each subsidiary or
affiliate of the undersigned which may from and after the date hereof be
acquired or formed by any of the undersigned to likewise join in, assume and
agree to be bound by all terms, covenants and conditions set forth in the PVA
and thereby become a Customer under the PVA and all related instruments,
agreements and documents, and (ii) execute and/or deliver such instruments,
agreements and documents as ABDC may reasonably require to effectuate the
intents and objects of this provision and the PVA and all related instruments,
agreements and documents.
          (c) Without limiting the generality of the foregoing, each other of
the undersigned grant, affirm and/or reaffirm (and shall cause each subsidiary
or affiliate of the undersigned which may be acquired or formed by any of the
undersigned to grant) a lien on and security interest in and to the Collateral
(as hereinafter defined) by joining in and agreeing to be bound by the terms,
covenants and conditions set forth in the PVA.
     Notwithstanding anything to the contrary set forth in this Section 1 of
this PVA, the joinder of a Customer and the execution and exchange of
documentation in connection therewith shall not be required with respect to any
affiliate or subsidiary that is a party to a contract with a vendor of Inventory
of a type which is available for purchase from ABDC until lawful termination of
such contract; provided, however, that the undersigned and/or any such
subsidiary or affiliate shall terminate (or cause termination of) such contract
in accordance with its terms as quickly as commercially reasonable, without
penalty, damages or other costs to such affiliate or subsidiary for such
termination so that such affiliate or subsidiary may join in the PVA as soon
after such termination as practicable.

 



--------------------------------------------------------------------------------



 



     2. Amendment to Section 9.2 of Exhibit 3. Section 9.2 of Exhibit 3 to the
Existing Prime Vendor Agreement is hereby amended by (i) deleting such provision
in its entirety, and (ii) substituting therefor the following new Section 9.2:

    9.2  Security Interest.  Without limiting the generality of the joinder in
and to the PVA and assumption of liabilities and obligations of Customer, to
secure all of Customer’s existing and future debts, liabilities and obligations
to ABDC, Customer hereby grants to ABDC a lien upon and security interest in all
of Customer’s Inventory, Accounts and Proceeds and products thereto and thereof,
wherever located, now owned or hereafter acquired or arising (“Collateral”). All
capitalized terms used herein and not defined have the meaning in the Uniform
Commercial Code as in effect in any jurisdiction in which any of the Collateral
may at the time be located (the “UCC”). Customer hereby authorizes ABDC to file
UCC financing statements describing the Collateral in all such jurisdictions as
ABDC deems appropriate. Customer agrees it will not make sales, leases or other
dispositions of any of the Collateral except in the ordinary course of business
of Customer without the prior, written consent of ABDC. Customer hereby
authorizes ABDC to do such other and further things as ABDC deems reasonably
necessary or appropriate to achieve the purposes of this Paragraph.

     3. Governing Law. All questions concerning the validity or meaning of this
First Amendment, and the Existing Prime Vendor Agreement as amended by this
First Amendment or relating to the rights and obligations of the parties with
respect to the performance hereunder or hereunder shall be construed and
resolved under the laws of the State of New York, except to the extent that UCC
provides for the application of the laws of the states of organization with
respect to the perfection, priority and enforceability of the Collateral.
     IN WITNESS WHEREOF, the parties have had a duly authorized officer execute
this First Amendment to the Prime Vendor Agreement as of the date first listed
above.

     
BIOSCRIP INC.
  BIOSCRIP INFUSION SERVICES, INC.      
By: /s/ Barry A. Posner
 
By: /s/ Barry A. Posner
Name: Barry A. Posner
Title: Executive Vice President, Secretary
          and General Counsel
  Name: Barry A. Posner
Title: Executive Vice President, Secretary
          and General Counsel      
CHRONIMED, LLC
  LOS FELIZ DRUGS INC.      
By: /s/ Barry A. Posner
 
By: /s/ Barry A. Posner
Name: Barry A. Posner
Title: Executive Vice President, Secretary
          and General Counsel
  Name: Barry A. Posner
Title: Executive Vice President, Secretary
          and General Counsel

[Signatures Continue on Next Page]

2



--------------------------------------------------------------------------------



 



         
BIOSCRIP PHARMACY, INC.
  BRADHURST SPECIALTY PHARMACY, INC.
 
      By: /s/ Barry A. Posner   By: /s/ Barry A. Posner Name:
Barry A. Posner 
  Name: Barry A. Posner Title: Executive Vice President, Secretary,
and General Counsel   Title: Executive Vice President, Secretary,
and General Counsel  
BIOSCRIP PHARMACY (NY), INC.
  BIOSCRIP PBM SERVICES, LLC
 
      By: /s/ Barry A. Posner   By: /s/ Barry A. Posner Name: Barry A. Posner   
Name: Barry A. Posner Title: Executive Vice President, Secretary,
and General Counsel   Title: Executive Vice President, Secretary,
and General Counsel  
NATURAL LIVING, INC.
  BIOSCRIP INFUSION SERVICES, INC.
 
      By: /s/ Barry A. Posner   By: /s/ Barry A. Posner Name: Barry A. Posner   
Name: Barry A. Posner Title:
Executive Vice President, Secretary,
and General Counsel
  Title:
Executive Vice President, Secretary,
and General Counsel
  BIOSCRIP NURSING SERVICES, INC.   BIOSCRIP INFUSION MANAGEMENT. LLC
 
      By: /s/ Barry A. Posner   By: /s/ Barry A. Posner Name:
Barry A. Posner 
  Name: Barry A. Posner Title:
Executive Vice President, Secretary,
and General Counsel
  Title:
Executive Vice President, Secretary,
and General Counsel
 
BIOSCRIP PHARMACY SERVICES, INC.
 
 
      By: /s/ Barry A. Posner       Name: Barry A. Posner        Title:
Executive Vice President, Secretary,
and General Counsel        
AMERISOURCEBERGEN DRUG CORPORATION
 
      By: /s/ Mitchell Blumenfeld       Name:
Mitchell Blumenfeld
  Title: Chief Financial Officer      